DETAILED ACTION
Response to Amendment
Claims 1-3, 5, 10, 12, 15-17 are amended. 
Claims 1-20 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viswanathan (US 2017/0235429) in view of Hynecek (US 2018/0308881) and McMichael (US 2018/0267152).
Regarding Claim 1, Viswanathan teaches an apparatus comprising: a first laser light source to emit first laser light pulses [#110 of Fig 1; #730 of Fig 7; 0018; 0030]; a second laser light source to emit second laser light pulses [#710, #728, #730 of Fig 7; #112 of Fig 1; 0018; 0030]; at least one scanning mirror to reflect and scan the first laser light pulses into a first projection region and scan the second laser light pulses into a second projection region [#118, #124, #126 of Fig 1; #716 of Fig 7; 0018-25; 0038]  having a spatial offset from the first projection region when the first and second laser light pulses are produced with identical timing [#118, #124, #126 of Fig 1, 4, 9; 0018-25; 0038]; a driver circuit to generate pulses to drive the first and second laser light sources at times that reduce the spatial offset between the first and second projection regions [Fig 7; 0030-31]; a first time-of-flight measurement circuit to receive reflections of, and to determine 
Regarding Claim 10, Viswanthan teaches a 3D imaging device comprising: a scanning mirror to scan first infrared laser light pulses having a first wavelength [#118, #124, #126 of Fig 1; #716 of Fig 7; 0018-25; 0038] in a first projection region [#110 of Fig 1; #730 of Fig 7; 0018; 0030] and second infrared laser light pulses having a second wavelength in a second projection region  [#710, #728, #730 of Fig 7; #112 of Fig 1; 0018-25; 0030; 0038]; a first time of flight distance measurement circuit to determine distances traveled by reflected infrared laser light pulses having the first wavelength pulses [#742 of Fig 7; 0030; 0034]; and a driver circuit to determine timings of the first and second infrared laser light pulses to modify a location of the second projection region resulting in the first and second projection regions having a defined spatial relationship [Fig 4, 7; 0030-31]. Viswanathan does not explicitly teach – but Hynecek does teach a second time of flight distance measurement circuit to determine distances traveled by reflected infrared laser light pulses having the second wavelength [#101, #301 of Fig 2; 0025-26; 0030-31]. It would have been obvious to modify the apparatus of Viswanathan to include a 2nd ToF circuit 
Regarding Claim 16, Viswanathan teaches a method comprising: generating first laser light pulses of a first wavelength [#110 of Fig 1; #730 of Fig 7; 0018; 0030]; scanning the first laser light pulses in a first projection region within a field of view [#118, #124, #126 of Fig 1; #716 of Fig 7; 0018-25; 0038]; generating second laser light pulses of a second wavelength [#710, #728, #730 of Fig 7; #112 of Fig 1; 0018; 0030]; and scanning the second laser light pulses in the field of view, wherein the second laser light pulses scan in a second projection region that overlaps the first projection region [#118, #124, #126 of Fig 1; #716 of Fig 7; 0018-25; 0038] when the first and second laser light pulses are generated with identical timing [0022; 0025-26; 0030-32]; wherein generating first and second laser light pulses comprises generating laser light pulses at times [0022; 0025-26; 0030-32]. Viswanathan broadly teaches generating laser light pulses at times that are a function of calibration constants that describe spatial offsets between the first and second projection regions [0022; 0025-26; 0030-32]. Hynecek teaches generating laser light pulses at times that are a function of calibration constants that describe spatial offsets between the first and second projection regions  [0027-29; 0031]. It would have been obvious to modify the method of Viswanathan to offset the wavelengths of the different lasers based on location of the filters for the projecting and or received light beams. Viswanathan does not explicitly teach – but  McMichael does teach generating first laser light pulses and shifted times relative to the second laser light 
Regarding Claim 2, Viswanathan broadly teaches the driver circuit is configured to be responsive to at least one calibration constant that describes the spatial offset between the first and second projection regions [#112-#114 of Fig 1; 0018; 0022; 0025-26; 0030-32]. Hynecek does teach the driver circuit is configured to be responsive to at least one calibration constant that describes the spatial offset between the first and second projection regions [0027-29; 0031]. It would have been obvious to modify the method of Viswanathan to offset the wavelengths of the different lasers based on location of the filters for the projecting and or received light beams. Viswanathan does not explicitly teach – but  McMichael does teach to generate the pulses to drive the first laser light source to emit the first laser light pulses at shifted times relative to the second laser light pulses emitted by the second laser light source (to reduce the spatial offset) [0085; 0132-33; 0182-90; 0226-27; 0230; 0247-8; 0257]. It would have been obvious to modify the apparatus of Viswanathan to shift the pulse times of the source in order to reduce spatial offset.
Regarding Claim 3, Vizwanathan also teaches a third laser light source to emit third laser light pulses that are scanned into a third projection region that overlaps the first projection region when the first and third laser light pulses are produced with identical timing [#112-#114 of Fig 1; 0018], wherein the driver circuit is further configured to be responsive to at least one second calibration constant that describes a spatial offset between the first and third projection regions [0022; 0025-26; 0030-32]. Hynecek also teaches wherein the driver circuit is further configured to be responsive to at least one second calibration constant that describes a spatial offset between 
Regarding Claim 4, Viswanathan also teaches wherein the at least one calibration constant comprises a first calibration constant that describes a horizontal offset between the first and second projection regions, and a second calibration constant that describes a vertical offset between the first and second projection regions [#712-#726 of Fig 7; 0030].
Regarding Claim 5, Viswanathan also teaches a first buffer to receive time-of-flight measurements from the first time of flight measurement circuit, and a second buffer to receive time-of-flight measurements from the second time of flight measurement circuit [0031; 0036-37] (digital signal processors with flash would include memory buffers).
Regarding Claim 6, Viswanathan also teaches a post-processing circuit to combine time-of-flight measurements from the first and second buffers into an array, wherein an array index corresponds to a spatial location of each time-of-flight measurement [0031; 0036-37].
Regarding Claim 7, Viswanathan also teaches wherein the first laser light pulses have a first wavelength and the second laser light pulses have a second wavelength [#510 of Fig 5; #722, #728, #730, #748 of Fig 7; #112-#114 of Fig 1; 0018; 0028; 0030].
Regarding Claim 8, Viswanathan also teaches wherein the first and second wavelengths are infrared wavelengths [#510 of Fig 5; #722, #728, #730, #748 of Fig 7; #112-#114 of Fig 1; 0018; 0028; 0030].
Regarding Claim 9, Viswanathan also teaches at least one laser light source to produce laser light pulses in the visible spectrum; and image processing circuitry to modulate the at least one visible laser light source to display an image while measuring distance at multiple points in a field of view [#510 of Fig 5; #722-#734, #748 of Fig 7; #112-#114 of Fig 1; 0018; 0028; 0030].
Regarding Claim 11, Viswanathan also teaches wherein the driver circuit determines timings of the first and second infrared laser light pulses such that the first and second infrared laser light pulses are interleaved in space [#112-#114 of Fig 1; 0018; 0022; 0025-26; 0030-32].
Regarding Claim 12, Viswanathan also teaches wherein the driver circuit is responsive to at least one calibration constant that describes a spatial offset between the first and second projection regions [0018; 0022; 0025-26; 0030-32]. Hynecek additionally teaches wherein the driver circuit is responsive to at least one calibration constant that describes a spatial offset between the first and second projection regions [0027-29; 0031]. It would have been obvious to modify the method of Viswanathan to offset the wavelengths of the different lasers based on location of the filters for the projecting and or received light beams. Viswanathan does not explicitly teach – but  McMichael does teach to shift the timings of the first laser light pulses relative to the second infrared laser light pulses (to reduce the spatial offset) [0085; 0132-33; 0182-90; 0226-27; 0230; 0247-8; 0257]. It would have been obvious to modify the apparatus of Viswanathan to shift the pulse times of the source in order to reduce spatial offset.
Regarding Claims 13-14, Viswanathan also teaches wherein the scanning mirror comprises a single biaxial scanning mirror… or a first mirror to scan in a first dimension and a second mirror to scan in a second dimension [Fig 7; #734; 0028; 0030-32].
Regarding Claim 15, Viswanathan also teaches a first buffer to receive time-of-flight measurements from the first time of flight distance measurement circuit [0030-31; 0036-37], a second buffer to receive time-of-flight measurements from the second time of flight distance measurement circuit 
Regarding Claim 17, Viswanathan also teaches generating third laser light pulses of a third wavelength [#112-#114 of Fig 1; 0018]; and scanning the third laser light pulses in a third projection region within the field of view [0022; 0025-26; 0030-32], wherein the third projection region overlaps the first projection region when the first and third laser light pulses are generated with identical timing [0022; 0025-26; 0030-32], and wherein generating the third laser light pulses comprises generating laser light pulses at times [0022; 0025-26; 0030-32]. Viswanthan broadly teaches that are a function of calibration constants that describe spatial offsets between the first and third projection regions [#712-#726 of Fig 7; 0022; 0025-26; 0030-32]. Hynecek teaches  that are a function of calibration constants that describe spatial offsets between the first and third projection regions [0027-29; 0031]. It would have been obvious to modify the method of Viswanathan to offset the wavelengths of the different lasers based on location of the filters for the projecting and or received light beams. Viswanathan does not explicitly teach – but  McMichael does teach to generating (third) laser light pulses pulses at shifted times relative to the first laser light pulses (to reduce the spatial offset) [0085; 0132-33; 0182-90; 0226-27; 0230; 0247-8; 0257]. It would have been obvious to modify the apparatus of Viswanathan to shift the pulse times of the source in order to reduce spatial offset.
Regarding Claim 18, Viswanathan also teaches measuring times of flight of the first laser light pulses; and measuring times of flight of the second laser light pulses [0018; 0020; 0022; 0030; 0034]. Hynecek additionally teaches this in [#101, #301 of Fig 2; 0025-26; 0030-31].
Regarding Claim 19, Viswanathan also teaches combining the times of flight of the first and second laser light pulses into an array wherein an array index corresponds to a spatial location of each time-of-flight measurement [0018; 0020; 0022; 0030-33; 0036-38].
Regarding Claim 20, Viswanathan also teaches combining the times of flight of the first and second laser light pulses with data describing the location of each time of flight measurement [0018; 0020; 0022; 0030-33; 0036-38].

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 10, 12, and 15-17 have been considered but are moot because the arguments do not apply to the specific combination of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553.  The examiner can normally be reached on M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES R. HULKA
Primary Examiner
Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645